DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, new prior art has been applied below which teaches a similar polymer composition including a diblock and triblock structure.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a section from the MPEP 2144.05 concerning the obviousness of ranges:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 


Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US Pub 2014/0350164 newly cited) alone, alternatively further in view of Chikugo et al. (US Pub 2014/0248534 newly cited).
In regard to claims 1 and 5, Oda et al. teach a binder composition, wherein the polymer is a block copolymer including an aromatic vinyl monomer unit (such as 20 mass% styrene) and an aliphatic conjugated diene monomer unit having a carbon number of 5 or more (such as isoprene), a structure of the block copolymer constituting the polymer includes a diblock structure (see paragraph [0017-0019] - block copolymer B), and a proportion constituted by the block copolymer having the diblock structure among the entire polymer is preferably 30 mass % or more and 70 mass % or less (see paragraph [0039]).

Oda et al. does not specifically teach an amount of the polymer that elutes into electrolyte solution is not less than 1 mass% and not more than 20 mass%.  However, as the material of the prior art and the claimed are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established as the binder of the prior art is reasonably expected to have the claimed properties or overlap the claimed properties depending on the degree of polymerization and the electrolyte chosen (see MPEP 2112.01 cited above).  Further, while the claimed binder has an intended use of being used in a non-aqueous secondary battery, claims 1-7 do not positively require the presence of an electrolyte and therefore the amount of elution is not a distinguishing limitation as any electrolyte solution may be chosen in order to arrive at a desired amount of elution.
Alternatively, or additionally, Chikugo et al. teach a similar binder for an electrode of a nonaqueous secondary battery which includes a vinyl monomer such as styrene (paragraph [0051]) and the desirability to control the elution of the polymer into the electrolyte to be a value such as 1 mass% because such helps control the high temperature discharge characteristics of the battery which includes the binder in an electrode (paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the properties of the binder such that elution an electrolyte is a value such as 1mass% in the binder composition of Oda et al. as such helps control the high temperature characteristics of the battery as taught by Chikugo et al. The elution amount in the 
In regard to claim 2, 4 and 9, Oda et al. teach an Example which includes a symmetric triblock structure accounting for 33mass% which has been formed with a coupling agent such as dimethyldichlorosilane (paragraph [0025, 0112], Table 3).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oda or Oda and Chikugo et al. as applied to claim 2, further in view of Nishikawa et al. (US Pub 2012/0136114 newly cited).
In regard to claims 3, Oda et al. teach the use of a silane coupling agent as noted above (paragraph [0025]) but does not disclose resulting coupling ratios. However, Nishikawa et al. teach a similar binder formed from monomers such as styrene and isoprene and the desirability to use a coupling agent such as various tetra functional silane coupling agents because such results in a coupling ratio of 70% or more in the block polymer which reduces the amount of regents necessary to form the polymer (see paragraphs [0054-0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the coupling ratio of the binder composition of Oda et al. with a tetra functional silane coupling agent to result in a product with a high coupling ratio as such reduces the amount of materials by reducing the amount of waste as taught by Nishikawa et al.
In any event, the Examiner notes that “derived from a coupling agent” of a particular functionality relates to a product by process limitation. Per MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the  


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. alone, or Oda and Chikugo et al., and further in view of Goto (JP 2014-11019 cited in ISR, a copy and machine translation of which is of record).
Regarding claims 6-8, Oda et al. teach the binder composition for applications such as labeling (paragraph [0001]) but does not specifically disclose battery electrode applications. However, Goto teaches a similar binder composition for a non-aqueous secondary battery electrode comprising a polymer and a solvent (see solvents on page 4 of transition), wherein the polymer is a block copolymer including an aromatic vinyl monomer unit (such as 25 mass% styrene) and an aliphatic conjugated diene monomer unit having a carbon number of 5 or more (such as isoprene) (see pages 2-4 and Examples in the provided machine translation) which is usable in a non-aqueous secondary battery (lithium ion battery) comprising a positive electrode, a negative electrode, an electrolyte solution, and a separator, wherein at least one of the positive electrode and the negative electrode is an electrode for a non-aqueous secondary battery formed using a slurry composition including the binder described above with an electrode active material (see page 1 and pages 7-11 of machine translation) which results in a battery with improved properties (see Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the binder of Oda et al. would be usable in a slurry for forming battery electrode as an extremely similar binder composition is used for such applications as taught by Goto such as improved press ability and low temperature cyclability.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fukuda (JP 2007-317412 A newly cited, see attached copy and abstract) teach a styrene based triblock polymer structure for an electrode layer (abstract) considered relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723